



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Kruger Products Limited v. First Choice Logistics Inc.,









2013 BCCA 3




Date: 20130109

Docket: CA038662

Between:

Kruger Products
Limited / Produits Kruger Limitee

Respondent

(Plaintiff)

And

First Choice
Logistics Inc. and Terrance Bodnar

Appellants

(Defendants)




Before:



The Honourable Madam Justice Newbury





The Honourable Mr. Justice Hall





The Honourable Madam Justice Garson




On
Appeal from the Supreme Court of British Columbia, November 26, 2010,
(
Kruger Products Limited v. First Choice Logistics Inc.
, 2010 BCSC 1242,

Docket
Number L032139)




Counsel for the Appellant:



W.G. Wharton

N.J. Tuytel





Counsel for the Respondent:



M. Skorah, Q.C.

R. Bailey





Place and Date of Hearing:



Vancouver, British
  Columbia

December 3, 2012





Place and Date of Judgment:



Vancouver, British
  Columbia

January 9, 2013









Written Reasons by:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Mr. Justice Hall

The Honourable Madam Justice Garson








Reasons for Judgment of the Honourable
Madam Justice Newbury:

[1]

On July 31, 2001, a fire broke out in a New Westminster warehouse in
which the plaintiff Kruger Products Limited (formerly known as Scott Paper Ltd.
and referred to herein as Scott) was storing large rolls of paper.  The fire
destroyed the entire building and its contents, including 3713 tonnes of parent
rolls of unprocessed paper, approximately 236,000 cases of finished paper
products, and other materials and supplies.  At the time of the fire, the
warehouse was being operated by the defendant First Choice Logistics Inc.
(FCL) pursuant to the terms of a warehousing agreement with Scott.

The Litigation

[2]

Scott commenced this action against FCL in July 2003, alleging FCL had
breached express or implied terms of the warehousing agreement to maintain the
warehouse in a condition that met or exceeded professional warehousing
management practices, to operate all equipment safely and efficiently, and to
operate the warehouse so as to minimize the risk of damage to the Plaintiffs
inventory, including the risk of damage by fire.  Scott pleaded that FCL had
breached its common law duty of care, its duty of care as a warehouser under
the
Warehouse Receipt Act
, R.S.B.C. 1996, c. 481, and its duty of
care as an occupier of the warehouse under the
Occupiers Liability Act
,
R.S.B.C. 1996, c. 337.  Paragraph 10 of the amended statement of claim stated
in part:

The Fire, and the Plaintiffs ensuring loss and damage, were
caused by the breach of contract, breach of statutory and common law duties of
care, and gross negligence of the Defendant FCL, and by the breach of common
law duties of care and gross negligence of its employee the Defendant Bodnar,
and of other employees of FCL, for whose acts FCL is vicariously liable. 
Particulars of the fault of FCL and its employees include:

(a)        Operation
of the Warehouse and the storage of goods therein in such a manner as to create
excessive waste paper and paper debris;

(b)        Failure
to maintain the Warehouse and thereby allowing for the accumulation and
presence of waste paper and paper debris within the Warehouse;

(c)        Use of
a type of lift truck in areas of the Warehouse where paper debris would be
generated and would accumulate which FCL knew or ought to have known had a
propensity to accumulate within its body paper and paper debris and knew or
ought to have known of the risk that such paper would ignite;

(d)        Failure
to keep the body of the Lift Truck clean and clear of paper and paper debris;

(e)        Failure
to install or, alternatively, failure to instruct the dealer of the Lift Truck
to install, safeguards against the ignition of paper and paper debris by the
Lift Truck when FCL knew that such safeguards were readily available;

(f)         Use
of the Lift Truck when FCL knew or ought to have known that the Lift Truck
incorporated no or insufficient safeguards to minimize the risk of ignition of
accumulated paper and paper debris;

(g)        Storage
of goods within the Warehouse contrary to standard industry practices, in such
a manner and configuration as to impair both the effective operation of fire
suppression and firefighting equipment and personnel;

...

(i)         Failure
to exercise the care and diligence in regard to goods stored in the Warehouse
as a careful and vigilant owner of similar goods would exercise in the custody
of them in similar circumstances;

...

(l)         Failure to warn the Plaintiff
that the Lift Truck was operated in the Warehouse with no or insufficient
safeguards to minimize the risk of paper debris ignition when FCL knew that
such safeguards were readily available.

[3]

For its part, FCL denied the specific breaches of duty alleged in Scotts
pleading and stated that it had satisfied any duty of care owed to Scott.  FCL
pleaded that Scott itself had been negligent in certain respects, including:

(a)        failure
to wrap the parent rolls in order to avoid paper sloughing off the rolls
creating a housekeeping issue and fire hazard and to avoid the risk of ignition
and/or fire transfer;

(b)        instructing
storage of parent rolls in such quantity and configuration at the Warehouse
with the knowledge that such quantity and configuration created an increased
fire hazard;

...

(d)        demanding
that the FCL Defendants utilize a Toyota Series 6 forklift at the Warehouse
when they knew or ought to have known the dangers of using a Toyota Series 6
forklift;

(e)        failing to warn the FCL Defendants
about the risks inherent with the use of Toyota Series 6 forklift trucks
including the Lift Truck ...

[4]

With respect to insurance, the warehouser also pleaded:

6.         The FCL
Defendants state that the [warehousing agreement] includes provisions requiring
the Plaintiff to obtain insurance including,
inter alia
, insurance of
its inventory and property within the Warehouse and that such insurance should
name the FCL Defendants as additional assureds and stand as primary coverage. 
As a consequence of these insurance provisions, the Plaintiff is barred by the terms
of the [warehousing agreement]  and is otherwise estopped from claiming against
the FCL Defendants to the extent of the indemnity which would have been
provided by such insurance if such insurance had been placed by the Plaintiff.

7.         The FCL Defendants state that it
was an express or implied term of the [warehousing agreement]  that the parties
restrict recovery between them for any loss or damage to the amount of
available insurance.  The Plaintiff is therefore barred by the terms of the
[warehousing agreement]  and is otherwise estopped from claiming against the
FCL Defendants in total or, in the alternative, to the extent of the indemnity
that would have been provided by such insurance as the Plaintiff was obliged to
obtain and maintain under the terms of the [warehousing agreement].

[5]

The action did not come on for trial until June 2008.  By that time, the
pleadings had been amended several times and assorted third parties had been
joined by FCL, including various Toyota corporations alleged to have been
involved in the design, manufacture, distribution or sale of the propane-powered
lift truck (or forklift) allegedly involved in the starting of the fire, and
Mason Forklift Ltd. (Mason), which had leased the forklift to FCL.  These
third parties in turn joined certain fourth parties.  By the time of trial, however,
the fourth party proceedings had been discontinued.

[6]

In an amendment to its statement of claim made pursuant to an order
dated  June 6, 2008, Scott expressly waived any right to recover from the
defendants or any other party, any portion of its loss that might be
attributable to the fault or breach of duty of any of the Toyota corporations
or Mason and any other persons not named as defendants, for which the
defendants might have been entitled to claim contribution, indemnity or
apportionment.

[7]

Immediately before the trial commenced, the trial judge sitting in
chambers ordered that the parties endorse an order dismissing the proceedings
against Mason and the Toyota third parties, subject to the condition that the
order would not be filed until the conclusion of the trial.  On September 17,
2008, the Toyota proceedings were dismissed and on November 5, 2008 those
against Mason were also dismissed, the latter without prejudice to certain
possible defences.

[8]

The trial occupied 20 days beginning June 16, 2008.  Even though no
third or fourth party proceedings remained to be tried, there were many issues
of fact and law to be resolved between the plaintiff and the defendants.  Thus
it is not surprising that the trial judges reasons ‒ indexed as 2010
BCSC 1242 ‒ are lengthy and detailed.  I do not intend to review them as
a whole, given that most of his factual findings are unchallenged on this appeal. 
I do note, however, that one of the difficult issues before the Court was to
determine the exact terms of the agreement between Scott and FCL.  Although the
parties had discussed the terms of several drafts, they had never signed any
written warehousing agreement.  The trial judge ultimately found that their
agreement (referred to as the WMA) consisted of a draft agreement and two
appendices, A and C.  Both parties had acted on the basis of these
documents since early 2000.  (Paras. 84-5.)  No appeal is taken from that
finding.

[9]

Another significant issue was the standard of care to which FCL was
subject in operating the warehouse.  Appendix A required FCL to maintain the
facility in food grade condition and cleanliness at all times, and para. 7(a)
of the agreement itself required FCL to perform its services in an efficient,
effective and professional manner, and properly, safely, efficiently and
professionally ... all in accordance with the highest industry standards.  In
addition, s. 2(4) of the
Warehouse Receipt Act
required that the warehouser
exercise the care and diligence that a careful and vigilant owner of goods
similar to those being stored would exercise in similar circumstances. 
(Para. 106.)  The trial judge found that this standard of care was a
higher one than that of reasonable care (para. 108), and again, no appeal is
taken from that conclusion.

[10]

This appeal challenges only two substantive conclusions reached by the
trial judge ‒ first, his finding of fact that Scotts losses and damages
were caused by negligence on the part of FCL; and second, his conclusion of law
that Scotts claim against FCL (which we are told is a subrogated claim) was
not barred by the application of certain insurance provisions in the WMA.  It
is to those two issues that I now turn.

The Cause of the Fire

[11]

The factual background of the outbreak of the fire was described by the
trial judge at paras. 7-27 of his reasons.  He began by describing the services
provided by FCL to Scott at the warehouse, which included not only storage but
space management and the co-ordination of shipping on Scotts behalf.  (Para.
8.)  The parent rolls of paper being stored for Scott were very large rolls
being stored until they could be processed for packaging into final products
such as paper towels and toilet paper.  Unlike the smaller processed rolls,
these rolls were not wrapped in plastic or at all and were moved around in the 
warehouse primarily by means of a Toyota propane-powered forklift, the only
forklift with a turning radius short enough to move the rolls.  The defendant Mr.
Bodnar, who operated the forklift in the storage area, described the debris
created just by moving the rolls around:

The unwrapped rolls, when they'd
come into a truck, it depends where they came from at the other end.  From Scott
Paper they've ‒ they've already come unravelled.  Depending on the size
of the roll they were held by just like, it looked like masking tape,
practically.  And the operator at the other end, by squeezing them so hard,
would force them to come unravelled.  And some of the rolls were a fair
size, so if a roll unravelled once around that could be anywhere from six
to eight feet around a piece of paper that would come off.  And just from the
force of the machine would tear it right off when -- when we went to
unload it, and it would fall on the floor.

[12]

Until about one week before the fire FCL employees had noticed that the
propane forklift (the Original Forklift) was, in the trial judges words,
overheating due to paper debris being sucked up into the body of the vehicle
by the operation of the radiator cooling fan.  The drivers could smell
smouldering paper within the machine as a result of contact with various hot
elements associated with the engine and exhaust system.  (Para. 11.)  Mr.
Bodnar stated in discovery that the first time this happened, he stopped,
turned the machine off, opened the bonnet and the paper under there ‒ it
wasnt really on fire; it was smouldering.  It was turning brown, kind of.  He
was asked where the smouldering paper was located:

A.         That
is the part I have difficulty with, is where the exhaust ‒ I can see part
of the exhaust between the engine compartment and the radiator and there was a
piece of paper like touching, but I think it was part of the exhaust.

Q.        Around
the muffler?  That far back?

A.         Yes. 
Yes.

Q.        That is
on the opposite side of the radiator in the shaker screen, is it?

A.         It
wasnt the muffler, it was the exhaust pipe.  If I remember ‒ like youre
saying the muffler was on the opposite side of the ‒ toward the back of
the machine.  I cant recall what it looks like now.

Q.        But was
it your experience that paper debris could get sucked up and get sucked through
the shaker screen and the radiator into that back area where the tail pipe and
the muffler were located?

A.         It has to come up past the
exhaust pipe first to get to the shaker screen and the radiator.  And being
such a suction I guess since its happened earlier, no paper had ever gotten
stuck by the exhaust pipe, it all went to the shaker screen.  The radiator
blocked the flow of the air and the machine overheated.  Its only a matter of
time before it starts ‒ you know, before it got near the exhaust.  Sooner
or later it was bound to happen, which it did.  Thats when I opened the bottom
and its smouldering and there was a brown piece of paper there.

[13]

At trial, Mr. Bodnar testified:

It would seem that the forklift
would suck up paper like a vacuum cleaner, and doing so it would -- the paper
would have packed itself in the exhaust pipe.  And shortly after starting to
operate the machine the -- I could smell -- I wasn't sure the first couple of
times, but it was like a smouldering distinct paper smell.  And the first time
I had noticed this I lifted the bonnet and there was -- there was paper wrapped
around the exhaust.  And I would try to reach my hand down there and tear it
out as best I could and clean it out.

Mr. Bodnar said he attempted to deal with the overheating
problem by blowing out and cleaning the radiator and then adding water to it (using
an outdoor hose) until the temperature gauge went down.  (The Original Forklift
had also been fitted with venting at the front and sides of the hood.)

[14]

At some point, FCL mentioned the overheating problem to Mason.  It was
decided that an air compressor would be used to blow out the Original
Forklift and, in the trial judges words, that the exhaust pipe would be
wrapped with fibreglass insulation in order to shield paper and debris from
the hot surface of the exhaust pipe.  These measures greatly reduced, but
did not eliminate, the problems with smouldering paper. (Paras. 12-3.)

[15]

Unfortunately, the Original Forklift had to be taken out of operation
due to an accident on July 20, 2001.  Mason supplied a replacement of the same
type and make which it delivered to the warehouse on July 26, fitted with a
roll clamp so that it could handle the parent rolls.  The exhaust pipes,
however, were not wrapped, nor was the hood vented to reduce overheating.  The
replacement forklift (the Forklift) was put into service immediately.

[16]

On July 30, Mr. Bodnar returned from holiday.  He noticed that the
Forklift began overheating right away and had the same smouldering problems the
Original Forklift had had.  In his words, it was right back to square one.  Like
smouldering, overheating, and just got [
sic
] to be really careful again. 
(Para. 18.)  The Forklift was blown out with compressed air about every ten or
15 minutes up to the time of the fire.

[17]

The trial judge found that on the morning of July 31, Mr. Bodnar
was driving the Forklift, having picked up a roll.  Mr. Bodnar testified that
he did not notice any smell or detect any overheating, but a co-worker who was
driving an electric forklift in the opposite direction saw something very
concerning:

Mr. Nijjar noticed a piece of paper approximately 2 to 3
feet long in the vicinity of the exhaust grill of the Forklift.  The paper
was on fire.  Mr. Nijjar saw the paper drifting away from the back of
the Forklift.  The burning paper landed at the base of a stack of parent
rolls.  The burning paper immediately transferred flame to the stack of
parent rolls.

Mr. Nijjar made an attempt
to stomp out the fire before running to get a nearby fire extinguisher. 
When Mr. Nijjar returned with a fire extinguisher, he felt the fire was
already out of control so he left the area to report the Fire.  [At paras.
23-4.]

Mr. Bodnar testified that he immediately jumped off his
machine, ran to the front of the Warehouse and yelled 9-1-1 to the office,
ran back and tried to extinguish the fire with a fire hose.  He had to give up
very soon thereafter.  Fire and emergency trucks were called, but the entire
inventory in the warehouse was quickly destroyed.

[18]

The trial judge approached the issue of causation of the fire beginning
at para. 107, noting the but for test enunciated by the Supreme Court of
Canada in
Resurfice Corp. v. Hanke
2007 SCC 7, [2007] 1 S.C.R. 333. 
After describing the high standard of care imposed by the
Warehouse Receipt
Act
and the reverse onus applicable to a bailee, he found that:

... [FCL] owed a duty of care to
Scott not to allow paper debris to build up and to maintain the Warehouse as a
careful and vigilant owner.  A careful and vigilant owner would and
should have foreseen that there was a risk of fire igniting due to smouldering
paper debris coming into contact with various parts of a propane lift truck and
if the Warehouse was not kept in a food-grade condition so that paper debris
was allowed to accumulate at the base of the stored parent rolls during each
shift.  A careful and vigilant warehouseman in the position of [FCL] would
have taken steps to sweep up the paper debris not only in the aisles but also
at the base of the stacked parent rolls on a regular basis and not just after
each shift.  I find that these failures amount to a breach of the
duties owed by [FCL] to Scott.
I am satisfied that Scott has
demonstrated on a balance of probabilities that the damage which occurred would
not have occurred but for the negligence of [FCL] in this regard
. 
[FCL] has not shown that the duty that it owed to Scott has been
discharged.  As the standard of care if higher than merely not acting
negligently, [FCL] has not met the onus of showing that the duty imposed upon
it has been discharged.  Scott has met the onus of showing that [FCL] did
not discharge the duty that it owed to Scott.  [At para. 116; emphasis added.]

and further :

I find that [FCL] did not act
throughout as a careful and vigilant owner despite the fact that it had an
obligation to do so pursuant to the obligations imposed at common law and under
the
Warehouse Receipt Act
.  Scott has met the burden of proving its
losses and damages were caused through the negligence of [FCL].  [Para. 123.]

[19]

As to exactly
how
the fire had started, the trial judge found
that:

... it was
paper debris coming into contact with the
unwrapped exhaust system of the Forklift that caused the Fire
.  Burning
tissue debris was seen by Mr. Nijjar to be trailing behind the Forklift.
The
fact that the burning paper was outside the Forklift, allows me to conclude
that the paper had not been sucked up into the Forklift.
This incident
occurred only days after the Forklift had gone into service to replace the
Original Forklift.  This spatial and temporal proximity between the use of the
Forklift with the unwrapped exhaust system and the burning paper is sufficient
to allow me to come to the conclusion that the Fire was caused when paper came
into contact with the unwrapped exhaust of the Forklift.

An inspection of the Forklift
following the Fire disclosed no evidence of fire within the Forklift.  I find
this to be further evidence that the Fire was caused by paper coming into
contact with an external part of the Forklift
.  I find that the unprotected
exhaust of the Forklift came into contact with paper debris, either in the
location where Mr. Bodnar had deposited a parent roll or in the aisle as he
moved the Forklift back to that part of the Warehouse where he was to pick up
another parent roll.  I find that the heat of the unprotected exhaust of the
Forklift caused the paper which was in the aisle or which had been blown into
the aisle from debris at the foot of a stack of parent rolls to ignite, the
ignited paper landed at the base of a stack of parent rolls, the paper
transferred the flame to the parent rolls, and the fire spread from there [At
paras. 51-2; emphasis added.].

The Court did not make any finding
of
gross
negligence on the part of the defendants.

[20]

Beginning at para. 53, the Court also considered whether there were other
possible causes of the fire.  Most notably, FCL had adduced into evidence a
report prepared by a professional engineer, Mr. West, of Baker Materials
Engineering, who was instructed to assume
inter alia
that an examination
of the Forklift did not reveal any possible source of ignition other than one associated
with the exhaust system.  He carried out certain tests on the overflow tube
from the radiator reservoir of the Forklift.  The tube was found charred and
partly melted where it passed adjacent to the exhaust pipe on the left side of
the [Forklift].  The tests indicated that the temperature of the exhaust pipe
in the Forklift during operation was certainly sufficient to ignite paper and
that a molten or charred piece of the overflow tube could also have achieved
temperatures sufficient to ignite paper.  Mr. West concluded:

We also understand that the fire started at approximately
10:30 a.m. and that forklift 1478 had operated as a replacement for FCLs own
unit for a period of four or five days before the fire occurred.  The extended
period of operation of the forklift before the fire indicates that either the
overflow tube fell into contact with the exhaust pipe very shortly before the
fire occurred, or the contact was intermittent over the time that the forklift
was used before the fire.  Our tests showed that the tube melted and charred
within minutes of contact with a hot exhaust pipe.

If the contact had been intermittent, this could then present
an opportunity for fragments of toilet paper product to attach to the melted
portion of the tube after it separated or moved away from the exhaust pipe. 
When the tube next moved into contact with the exhaust pipe, these tissue
fragments could be ignited as a result of contact with the exhaust pipe.

Hence, contact between the
overflow tube and the exhaust pipe also presents itself as a potential cause of
ignition of the streamer observed by witness Nijjar
.  [Emphasis added.]]

[21]

The trial judge rejected this theory, however, noting that:

There was no evidence as to when
the overflow hose in the Forklift had been installed.  I cannot
conclude that the plastic radiator coolant overflow hose melted at the
Warehouse where the Forklift had been used for less than a day and a half or
that the alleged faulty installation caused or contributed to causing the Fire.
No theory was presented how paper two to three feet long might have come in
contact with the plastic radiator coolant overflow hose, been ignited, and then
expelled from the Forklift in order that it would be streaming behind the
Forklift.  [At para. 53.]

[22]

The defendants also adduced evidence from an engineer, Dr. Colwell, who
had conducted (and videotaped) certain tests in relation to the airflow
characteristics of the Forklift.  The purpose of the tests was to evaluate
whether burning embers of paper could pass through the radiator, past the fan,
past the exit grill and then ignite a strip of paper or streamer caught on the
exit grill.  He described the test and the results thereof in his report as
follows:

With the
engine running at full rpm, the paper samples were placed at locations that
provided the best opportunity for them to flow around the radiator and come
into contact with the radiator grill at the rear of the lift truck.  These
locations included above and below the exhaust pipe as it passed the right side
of the radiator (on the right side of the lift truck) and underneath the radiator
near the fan drive belt.

Results of the testing,
summarized in Table 1, demonstrated that none of the tissue samples were able
to get past the radiator intact
.  The only piece that made it past the
radiator was manipulated such that a portion of the paper was pushed completely
underneath the radiator and then released.  It was drawn out of the engine
compartment and chopped up by the fan such that only confetti-sized paper
exited the lift truck.  Samples released near the exhaust pipe which passes around
the right side of the radiator were drawn forward, not rearward, and did not
exit the engine compartment.  [Emphasis added.]

[23]

In cross-examination, Dr. Colwell acknowledged that in one or two of his
tests, the video showed a piece of paper being released, moving forward in the
engine compartment, becoming entangled in a structure there and, after the
camera had been shut off, being sucked back onto the radiator screen.  He
also confirmed that the cooling fan had been operating at maximum speed during
the test and that accordingly, he had not made any observations as to how
burning paper debris and burning embers would move around in the engine
compartment if the engine and the cooling fan were being operated at less than
maximum speed.  Further, the engine had not been under load when the tests
were carried out, nor had the Forklift been driven around in piles of paper
debris to see what would happen.  Significantly, the radiator had been cleaned
out before each test.  Counsel for the defendants successfully objected to counsels
question to Dr. Colwell:

I suggest to you, Doctor, that
given these variables, you would have been surprised if you had seen fire
propagate outside the lift truck?

This witness, not having been
called to provide expert evidence, was not asked to comment on the exhaust
pipe theory ultimately adopted by the trial judge.

[24]

The trial judge said he accepted Dr. Colwells evidence.  In his
analysis:

... I accept the evidence of
Jeff Colwell, a professional engineer, that paper, once inside the body of a
forklift, is drawn upwards towards the radiator with significant force so that
the paper cannot get past the radiator and outside the vehicle unless manually
forced past the radiator.  I also take into account that there was no
evidence of fire damage within the body of the Forklift after the Fire.
 I find that
it would not have been possible for paper to be drawn
into the Forklift, ignited and then expelled from the Forklift
.  [At para.
55; emphasis added.]

For the same reason, he also rejected the defendants
submission that the Toyota third parties were responsible for the fire ‒
although it was not necessary for the Court to decide the point.  The judge
rejected the notion that paper had been:

...
drawn into the body of the
Forklift as a result of the negative air pressure created by the exhaust fan
and that, after coming into contact with an exposed portion of the exhaust pipe
,
caught fire and escaped from the body of the Forklift.  I am
satisfied that this theory is disproven on the evidence due primarily to the
inability
of paper to escape once it has entered the body of the Forklift
and the
inability of ignited paper to move past the radiator fan to outside of the
Forklift.  [At para. 55; emphasis added.]

On Appeal

[25]

On appeal, the defendants submit that the trial judge made a palpable
and overriding error in finding that the fire occurred when paper debris came
into contact with the unwrapped exhaust system of the Forklift, while at the
same time finding that paper had
not
been sucked up into the
Forklift.  (Para. 51.)  The defendants say these findings require that
some part of the exhaust system (the part that was wrapped on the Original
Forklift) must have been external to the Forklift.  Citing the reports of Mr.
West and Dr. Colwell, the defendants contend the entire exhaust system was
inside the machine and that there was no evidence of any
external
portion that could cause paper to ignite.  Further, they argue:

... there was no evidence that anyone at [FCL], Scott, the
manufacturer (Toyota) or supplier (Mason Lift), had ever seen or heard of paper
being ignited by an external part of a forklift.  On the evidence, therefore,
ignition of paper by an external component of the forklift would not just be
unforeseeable, but physically impossible.

As the only parts of the exhaust system wrapped on the
original forklift were
internal
to the machine, and there was no part of
the exhaust system outside the body of the replacement Forklift, such fire
could not have been caused by contact with the exhaust system.  While the
Forklift may conceivably have caused a fire, such fire would have been caused
in a manner completely unknown to [FCL].

It was also the uncontroverted
evidence and finding of the Court that the Forklift had a propensity to vacuum
up paper debris from the floor around the base of the machine while it was
operating.  Such paper would then be sucked up into the engine compartment, and
would not exit the machine
.  [Emphasis added.]

[26]

With respect, I believe this argument takes an overly literal approach
to the trial judges reference to an external part of the Forklift in his analysis
of Dr. Colwells evidence.  As Scott points out in its factum, no witness
was asked directly whether the exhaust system was internal or external; and
some of the photos of the Forklift in evidence show that the exhaust system is,
in Scotts words, encased on the sides within an exterior housing, that there
is an open exhaust grill at the back, and that the underside of the machine was
open.  Arguably, the part of the exhaust system that travels from underneath
the internal engine compartment to a location beside the radiator and then
behind the radiator and up into the muffler is not inside or is external to the
engine compartment itself.  It seems to me that para. 56 of Scotts factum
aptly describes the reasoning adopted by the trial judge:

Since the evidence at trial was
clear that: (i) the actual strip of paper that caused the Fire was somehow
attached to the exhaust grill; (ii) all other possible sources for the ignition
of the Fire other than the [Forklift] were eliminated by the Appellant; (iii)
the unwrapped exhaust pipes were known to be hot enough to start paper fires;
and (iv) paper cannot escape from inside the engine compartment, it must be
that the Fire started by paper touching that part of the exposed exhaust pipe
near the muffler at the back of the [Forklift].

[27]

As Scott notes, this explanation is consistent with Mr. Bodnars experience
with the Original Forklift described above.  It is also consistent with the
discovery evidence of Mr. Woykin, another FCL employee who worked in the
warehouse.  He recalled that before the exhaust system of the Original Forklift
was wrapped, he had seen paper smouldering with smoke coming from a
location under the drivers seat of the machine, which was then being operated
by a Mr. Bertie.  By the time he and Mr. Bertie located an operating
fire extinguisher, Mr. Woykin could see flames.

[28]

Significant evidence in this regard was also given by a
Mr. Reinders, an employee of Toyota Canada Inc.  He recalled problems
experienced by Toyota early on in the production of its GM262 engines  the
kind used in the Original Forklift and the Forklift.  According to his
testimony, these machines had a propensity to suck up paper into the engine
compartment and through into the radiator, and to overheat.  These problems
were experienced where the units were working extremely hard in the
environment where there is significant debris on the floor that leads to
plugging of the rads, and there is a ... very heavy use of the attachments that
are on the truck.  The witness was referred to an internal Toyota memorandum to
Toyota Canada describing overheating in pulp and paper applications of the
machine.  Toyota Canada recommended the following measures in response:

1)         Increase
size of engine pipe diameter to allow for easier exhaust flow.

2)         Improved
air flow around exhaust pipe to remove excess heat.

3)         Add
fibreglass insulation wrap to engine pipe.

4)         Reduce hydraulic pressure, thus
lowering hydraulic load on engine.

[29]

A couple of years later, in 1998, another Toyota customer complained
about overheating of the exhaust pipe  to over 400 degrees F. very rapidly. 
The writer of the memo stated:

If this customer for some reason
rotates the clamp attachment on a regular basis in this application (short
travel distances) the hydraulic oil has no time to cool and will keep the
temperature rising until something fails.  Further to this the engine is being
loaded during rotation causing the exhaust pipe to drastically increase in
temperature.
When these units deliver damaged rolls to the recycling area
(loose paper on floor) the possibility of paper igniting can happen if the
exhaust temperature is extremely high
.  [Emphasis added.]

The solution suggested by Toyota Canada Inc. was to install
a flow regulator in the rotating circuit.  In 2001, it also recommended
inter
alia
that suppliers install vents in the hood, and exhaust wrap.

[30]

In late 2000, a paper recycling plant in Washington state reported continuing
difficulties to Toyota, having had two small fires start from the exhaust
manifold downpipes and trapped paper.  The fires were small and resolved
quickly.  Again, Toyota recommended using,
inter alia
, a heat wrap on
the exhaust pipe, and hood vents.  There were similar reports from other
customers of excessive amounts of paper sucking up underneath the engine
compartment and clogging the radiator and paper sucked up into the engine
bay, threatening to ignite on the exhaust manifold.

[31]

All of this in my view supports the trial judges findings as to how the
fire started, although he was apparently under the impression that because the
third party proceedings against the Toyota corporations had been discontinued,
it was not open to him to consider Mr. Reinders testimony.  (Para. 125.) 
Even without the benefit of the reverse onus imposed by the
Warehouse
Receipt Act
, there was substantial evidence that the fire began, as fires
or near-fires had on previous occasions known to Toyota, when paper came into
contact with the extremely hot exhaust system of the Forklift.  Whether one
sees this as internal or external to the engine is not in my view material.
 FCL was of course also aware of this problem which, in combination with the
fact that paper debris was all around the warehouse, created a perfect storm
of dangerous conditions.

[32]

I would dismiss FCLs appeal on the question of causation.

Was the Subrogated Claim
Barred?

[33]

Paragraph 17 of the WMA contained covenants on the part of both parties
with respect to insurance.  Paragraph 17 stated:

INSURANCE

A.         Liability Insurance

The Contractor [FCL] will maintain, throughout the Term of
this Agreement, and any Extension Term, comprehensive general liability
insurance and industry standard warehousemans legal liability insurance.
Scott
will maintain general liability insurance, tenants legal liability insurance,
and insurance of its inventory and property within the warehouse
.

All insurance shall name Scott or the Contractor as
applicable as an additional insured against all liability for bodily and/or
personal injury and property damage, arsing from the insureds fault or
negligence
, or the fault or negligence of any of its or their shareholders,
directors, officers, employees, servants and agents, its and their affiliated,
related, parent and subsidiary companies, and its and their appointees, successors
and assigns, in connection with the Management Services hereunder.

If the
comprehensive general liability policy contains a general aggregate, that
aggregate limit shall apply separately, per location, so that the Warehouse
will have its own aggregate limit.
All insurance policies contemplated
hereunder shall constitute and respond as primary coverage
to any insurance
otherwise available Scott and any of its shareholders, directors, officers,
employees, servants and agents, its affiliated, related, parent and subsidiary
companies, or its and their appointees, successors and assigns.

. . .

B.         Insurance
on Building Contents

Scott shall, at its own costs and expense, insure and keep
insured any of its own property in, on or about the Warehouse, in which Scott
itself has an insurable interest, including, without limitation, Scott[s]
inventory, furniture, fixtures, and equipment.

D.        Warehousemans Legal Liability Insurance

The Contractor shall obtain and maintain industry standard
Warehousemans Legal Liability Insurance that covers against risk of loss of
inventory and property belonging to Scott or its divisions, subsidiaries,
affiliated or related corporations, and
arising from or relating to the
Contractors gross negligence
, which insurance shall be in the amount of
(Cdn.) five million dollars. Damaged or lost inventory and products insured
hereunder will be valued at Scott[s] selling price to the trade.

The Contractor will add both the Landlord and Scott as
additional insureds. The Contractor will obtain and pay the premiums for such
insurance coverage as an Allowable Operating Expense.

E.         Notice of Loss or Damage to Goods

The Contractor agrees to notify
Scott promptly in writing of any loss or damage of any kind to any product or
goods stored or handled under the terms of this Agreement.  [Emphasis added.]

(Paragraph 17 contained no section C.)

[34]

As mentioned earlier, we were told this action is a subrogated action,
i.e., one brought by Scotts insurer, which (presumably) paid  Scott out in
respect of its losses due to the fire.  As also noted, FCLs statement of defence
at least suggested that Scott failed to name FCL as an additional insured under
the primary coverage referred to in para. 17A.  However, we were not referred
to any evidence on this point, and the trial judge did not refer to any.  In
any event, this question of fact would seem irrelevant to the covenant to
insure (also called tort immunity) defence raised by FCL as a bar to Scotts
subrogated claim.  That defence depends entirely on the terms of the contract
between Scott and FCL, whether they were performed or not: see
Greenwood
Shopping Plaza Ltd. v. Beattie
[1980] 2 S.C.R. 228.

[35]

The starting point on the question of whether a subrogated claim may be
pursued against FCL in the circumstances of this case is the Supreme Court of
Canadas trilogy of cases,
Agnew-Surpass Shoe Stores Ltd. v. Cummer-Yonge
Investments Ltd.
[1976] 2 S.C.R. 221,
Ross Southward Tire Ltd. v.
Pyrotech Products Ltd.
[1976] 2 S.C.R. 35, and
T. Eaton Co. v.
Smith
[1978] 2 S.C.R. 749.  Each involved landlord-tenant insurance
arrangements and damage by fire, but each involved slightly different contractual
provisions.  In
Agnew-Surpass
, the lease required the landlord to insure
its shopping centre against all risk of loss or damage caused by or resulting
from fire.  In
Ross Southward
, the lease required the tenant to pay all
insurance rates.  The landlord regularly charged the tenant for,
inter
alia,
its share of the cost of fire insurance.  In
T. Eaton
,
two landlords covenanted to insure the leased premises against fire; the tenant
on the other hand promised to repair on notice, damage by fire excepted. In
each instance, a fire was caused by negligence attributed to the tenant.  Subrogation
was barred partly in
Agnew-Surpass
, where the Court was split, and was
barred completely in the latter two cases.

[36]

The three cases are well-known to insurance practitioners and I do not
intend to rehearse their legal reasoning in detail.

It is fair to say
that Chief Justice Laskins minority position in
Agnew-Surpass
evolved
into the majority position in the other two cases, such that by the time
T. Eaton
was decided, the landlords covenant to insure their tenants premises was
regarded as a supervening covenant that prevailed even where the tenants
negligence had caused the loss.  The Chief Justice characterized the issue  in
T. Eaton
thus:

... It is whether, in circumstances where, by the lease, the
tenant is under an obligation to repair, and where its obligation to repair
does not extend to repairing damage from accidental (as contrasted with
negligent) fires, it is entitled, as between it and the landlord,
to claim
the benefit of a fire insurance policy (providing indemnity for loss arising
from fires negligently caused), which the landlord had covenanted with the
tenant to provide
.

... This is not a case where one
has to consider whether there is some provision exonerating one contracting
party from liability to the other for the former's negligence.
Rather is it
a case where a supervening covenant has been given and taken to cover by an
insurance policy the risk of loss from a fire caused by negligence
. An
insurer could not refuse to pay a claim for loss by fire merely because the
fire arose from the insured's negligence.
I can see no reason why its
position can be any better against a tenant, whose negligence caused loss by
fire, if the lease with the landlord makes it clear that a policy was to be
taken out by the landlord to cover such fires
, and a policy is written
which does so. In short, the insurer can claim only by subrogation under the
lease.  [At 755-6; emphasis added.]

[37]

A helpful summary of the evolution of the trilogy was provided in
Madison
Developments Ltd. v. Plan Electric Co.
(1997) 36 O.R. (3d) 80 (Ont. C.A.),
where Carthy J.A. stated:

... The law is now clear that in
a landlord-tenant relationship, where the landlord covenants to obtain
insurance against the damage to the premises by fire, the landlord cannot sue
the tenant for a loss by fire caused by the tenant's negligence.
A
contractual undertaking by the one party to secure property insurance operates
in effect as an assumption by that party of the risk of loss or damage caused
by the peril to be insured against.
This is so notwithstanding a covenant
by the tenant to repair which, without the landlord's covenant to insure, would
obligate the tenant to indemnify for such a loss. This is a matter of
contractual law, not insurance law, but, of course, the insurer can be in no
better position than the landlord on a subrogated claim.
The rationale for
this conclusion is that the covenant to insure is a contractual benefit
accorded to the tenant, which, on its face, covers fires with or without
negligence by any person. There would be no benefit to the tenant from the
covenant if it did not apply to a fire caused by the tenant's negligence
.  [At
84; emphasis added.]

(See also
1044589 Ontario Inc.
(Nantucket Business Centre) v. AB Autorama Ltd.
2009 ONCA 654.)

[38]

The Court in
Madison
echoed the reasoning in
Ross

Southward
that the tenant had paid for an expected benefit as between itself and its
landlord ‒ insurance coverage via the landlords policy.  Carthy J.A. extended
this reasoning beyond landlord-tenant relationships to complex construction
cases, emphasizing the anticipation that subcontractors would contribute
their efforts to the overall project and ... that if a fire occurred it would
most likely be caused by the negligence of one of those subcontractors.  In the
Courts analysis, it would make no business sense for each subcontractor to pay
premiums to duplicate the comprehensive fire coverage to be obtained by the
contractor and there would be no purpose for a covenant on the latters part to
obtain such insurance if it were not to protect the subcontractors from claims
caused by their own negligence.  (At 85.)  The subcontractors employees were
also held to be entitled to be protected from liability: see 92.  (See also
Tony
& Jims Holdings Ltd. v. Silva
(1999) 43 O.R. (3d) 633 (C.A.);
Orange
Julius Canada Ltd. v. Surrey
2000 BCCA 467;
London Drugs Ltd. v. Kuehne
& Nagel International Ltd.
[1992] 3 S.C.R. 299; and
Madison, supra
,
at 88-92.)

[39]

The trilogy was also applied by this court in
North Newton Warehouses
Ltd. v. Alliance Woodcraft Manufacturing Inc.
2005 BCCA 309,
lve to
app. refused
[2005] S.C.C.A. No. 375.  Mr. Justice Hall for the
majority held that a subrogated claim brought by the insurer of a landlord
against a tenant whose employees had negligently caused a fire was barred. The
landlord had covenanted in the lease to take out and maintain insurance against
all risks of loss or damage to the building and to repair the premises in the
event of damage by fire or other casualty not caused by the negligence of the
Tenant; the tenant had agreed to reimburse the landlord for its insurance
premiums as a component of additional rent.  Adopting the benefit reasoning
of
Ross Southward
, Hall J.A. stated:

Here the tenant Alliance has paid
the landlord an amount for the insurance obtained by North Newton covering fire
damage to the building.  It seems to me that, as Laskin C.J.C. observed in the
Ross
Southward
case at 39,
a tenant who has paid for an expected advantage as
between itself and its landlord should benefit from those payments, and loss
issues thereafter are between the landlord and its insurer.  In such
circumstances, to allow the insurer of North Newton to pursue its subrogated
action against Alliance would render nugatory benefits accruing to the tenant
under the covenant of the landlord to insure
.  [At para. 42; emphasis added.]


and further:

Ultimately, the policy rule
underpinning the proposition that the insurer cannot pursue a tenant for
damages in circumstances such as those present in the instant case is based on
the proposition that it makes little business sense for a landlord to covenant
to insure and for a tenant to pay the premiums if the tenant is not to derive
some benefit from the insurance.
One might properly say that there is
something approaching a presumption in favour of a tenant benefiting from a
landlord's covenant to insure
.  That is the legal principle that I take to
be established from the trilogy of cases decided by the Supreme Court of Canada. 
[At para. 45; emphasis added.]

(See also
Orange Julius,
supra
, at para. 22.)

[40]

Finally, reference may be made to
Commonwealth Construction Co. Ltd.
v. Imperial Oil Ltd.
[1978] 1 S.C.R. 317.  Like
Madison
, it
involved a contract entered into by a general contractor with an owner,
Imperial Oil, for the construction of a fertilizer plant.  A subcontractor,
Commonwealth, had been engaged to install piping and had caused a fire to break
out, causing damage not only to its own property but to other parts of the
project.  Imperial Oil had taken out property insurance that named not only its
own subsidiaries, but their contractors and subcontractors as insureds.  The
entire amount of damage was claimed by and paid to Imperial Oil by its insurer,
which then purported to bring a subrogated action against Commonwealth.  The
Alberta Appellate Division ruled that the policy insured Commonwealth only to
the extent of its portion of the work performed under the subcontract, and
therefore permitted the subrogated action to proceed.

[41]

Commonwealth

appealed successfully on the basis that it had had
an insurable interest in the entire works.  De Grandpré J., speaking for the Supreme
Court, began his analysis by referring to the basic principle that
subrogation cannot be obtained against the insured himself.  This was also true,
he said, in cases of true joint insurance and in cases of several insurance
if the different interests are pervasive and if each relates to the entire
property, albeit from different angles.  (At 321.)  As to whether Commonwealth
had a pervasive interest in the entire project, he drew an analogy to
longstanding law in the field of bailment.

The question is: in the context of the construction contracts,
did the various trades have, prior to the loss, such a relationship with the
entire works that their potential liability therefor constituted an insurable
interest in the whole?

In certain fields of mercantile law, e.g. bailment in the
widest sense, full insurable interest has for a long time been held to exist in
others than the owner because of their special relationship with the property
entailing possibility of liability
.

It is sufficient to refer to the now classic decisions of
Waters
v. Monarch Fire and Life Assurance Co
. [[1843-60] All E.R. Rep. 654] and
London
and North Western Railway Co. v. Glyn
[(1859), 1 El. & El. 652],
applied by the House of Lords as recently as 1966 in
Hepburn v. A. Tomlinson
(Hauliers), Ltd
. [[1966] All E.R. 418.] These two classic decisions were
also referred to with approval by the Supreme Court of the United States in
Phoenix
Insurance Co. v. Erie and Western Transportation Co
. [(1886), 117 U.S. 312],
which was followed in
Wager v. Providence Insurance Co
. [(1893), 150
U.S. 99]. The decisions of the Canadian Courts applying this doctrine are
numerous and I will only refer to
Smith v. Stevenson
[[1942] 1 D.L.R.
681, [1942] O.R. 79], a judgment of the Ontario Court of Appeal. Although these
judgments were pronounced on policies issued to the bailee and not to the owner
and all other interested parties, as in the case at bar, I do not see that
circumstance making any difference when it comes to determining the existence
or non-existence of an insurable interest in a person who is not the owner of
the property.

In all these cases, there existed
an underlying contract whereby
the owner of the goods had given possession
thereof to the party claiming full insurable interest in them based on a
special relationship therewith
.  [At 322-23; emphasis added.]

[42]

The Court went on to observe that by recognizing an insurable interest
in all tradesmen based on the possibility of damage, the courts would apply
to the construction field the principle expressed so long ago in the area of
bailment.  Doing so would allow all parties engaged on one construction project
to be spared the necessity of fighting between themselves should an accident
occur involving the possible responsibility of one of them.  (At 324.)  In the
result, Commonwealth was held to be an insured whose insurable interest
extended to the entire works.  The subrogated claim brought by Imperial Oil
was disallowed.

The Trial Judges Reasons

[43]

Most if not all of the Canadian authorities described above were cited
to the trial judge in the case at bar.  As he noted at para. 202, Scott
took the position that the covenant to insure defence did not apply in this
instance because FCL had not paid (nor been required by the WMA to pay) any of
Scotts insurance costs and because:

(a) there is no language in the
Warehouse Management Agreement which suggests an intent that the property
insurance policy of Scott should benefit [FCL]; (b) there is a valid commercial
reason for the parties to a warehousing agreement to stipulate that it is
incumbent upon the bailor to insure its property against loss; (c) there is a
critical distinction between leases and construction contracts on the one hand
and contracts of bailment on the other hand regarding the insurable interest of
the parties in the bailed property; and (d) barring a claim against a bailee in
respect of losses arising from a breach of its duty of care because of an
insurance provision would effectively extinguish the rights of a bailor in
entirety and such an interpretation of an insurance clause would contravene the
common law obligations of a warehouseman and would make meaningless the
requirement that [FCL] act as a careful and vigilant owner

[44]

In considering these arguments, the trial judge turned his attention not
to para. 17A of the WMA, but to a provision in Appendix C, the form of
warehouse receipt  attached to the WMA. It provided that all goods were stored
at the owners risk.  (The WMA provided that in the event of a conflict between
the receipt and the agreement itself, the latter would prevail.)  The trial
judge reasoned that contractual language of this kind simply means that the bailee
does not accept risk of loss to goods which may arise other than as a result of
its own fault, citing
Rose v. Borisko Brothers Ltd.
(1981) 33 O.R. (2d)
685,
affd
(1983) 41 O.R (2d) 606 (Ont. C.A.)

[45]

The facts of
Rose

v. Borisko
were very different from
those in the case at bar: there was no indication in the agreement  between
owner and warehouser or in their correspondence that the owners would obtain
insurance for the warehousers benefit.  Indeed, before entering into the
bailment agreement, the warehouser had assured the owners that
it
would
provide maximum insurance coverage and would take other precautions for the
safety and protection of the owners goods.  It failed to do so and the goods
were destroyed by a fire caused by unknown third parties.

[46]

The owners insurance covered part of their loss and the insurer relied
on
Commonwealth
to argue that because part of the owners loss had been covered,
the action should be barred.  The trial judge held, however, that:

...
before an insurance policy
will bar subrogation there must exist some special relationship between the
insurer and the person against whom subrogation is sought
.  In general
terms, the cases stand for the proposition that
an insurer cannot assert
against a third party any rights which the insured has, by contract, put beyond
his own reach
. In this case, I find neither any special relationship that
should preclude subrogation nor any contractual terms that would prevent subrogation
in this case.  [At 691; emphasis added.]

The Court went on to rule (arguably as the
ratio
of
the case) that the storage contract had been fundamentally breached by the
defendant and that the plaintiffs had been grossly misled as to the type of
facility to be used.  Judgment was entered for the plaintiffs.

[47]

The Ontario Court of Appeal agreed with the trial judges comments
regarding the absence of any special relationship that would preclude the
insurers right of subrogation.  Presumably, a special relationship (a phrase
used in
Commonwealth
) would have existed if the owners had covenanted to
obtain insurance for the warehousers benefit as well as their own.  (See also
Lafarge
Canada Inc. v. JJM Construction Ltd
. 2011 BCCA 453.)

[48]

The trial judge in the case at bar did not comment further on
Rose v.
Borisko,
but noted that FCL had (at para. 8 of the WMA) expressly
disclaimed any right, title or interest in the goods stored for Scott, other
than a possible lien under the
Warehouse Receipt Act
.  He went on to
distinguish bailment cases from landlord-tenant and complex construction cases
in terms of insurable interest.  In his analysis:

I am satisfied that the
landlord-tenant and construction project cases that have found a bar to
subrogation can be distinguished from cases involving bailor and bailee.
A
warehouser does not have a generalized property interest in the goods which it
stores
.  On the other hand, tenants have an insurable interest in the
continuing existence and availability for use of demised premises. 
Similarly, the insurable interest of all trades and subtrades in a construction
project is obvious and was recognized in
Commonwealth Construction Co. v.
Imperial Oil Ltd.
, [1976] 1 S.C.R. 317.  [At para. 205; emphasis added.]

[49]

On a policy level, the trial judge was also of the view that barring the
subrogated action would impair the duty of care owned by FCL to Scott, contrary
to s. 2(4)(b) of the
Warehouse Receipt Act
.  He noted that there
were no Canadian cases on point, but that in two American decisions,
Brown
v. Sloans Moving & Storage Co.
, 296 SW2d 20 (S.C. Mo., 1956) and
Kimberley-Clark
Corporation v. Lake Erie Warehouse, Division of Lake Erie Rolling Mill
Inc.
375 NYS2d 918, 49 A 2d 492 (S.C., App. Div.), the courts had declined
to give effect to clauses requiring a bailor to obtain its own insurance, on
the basis that the bailee should not be exempted from its contractual or
statutory duties of care.  As well, the trial judge said, disallowing the
subrogated claim in this instance would make meaningless the indemnification
provisions at para. 12 of the WMA, under which each of Scott and FCL had
covenanted to hold the other harmless from all losses and claims arising,
inter
alia
, from property damage related to the negligence of the other.  Given
the policy implications of barring a party from enforcing its rights to indemnity,
he suggested that very clear and specific language would be required for that
purpose.

[50]

In the result, he held that there was no bar to the subrogated claim
against FCL.  The claim was allowed as against both defendants, with damages to
be assessed at a later date.

On Appeal

[51]

In this court, the defendants submit that the trial judge erred in
declining to apply the covenant to insure principle established by the
trilogy and in particular, in distinguishing bailment situations from the
landlord-tenant and complex construction situations discussed in the
authorities.  In the defendants submission, the trial judges concern
regarding the impairment of the warehousers standard of care is based on a
misapprehension of both the immunity defence and the intent of the
Warehouse
Receipt Act
.  It is said that Scotts covenant to insure and to name FCL as
an insured in respect of the primary coverage for liability and property damage
must be construed in effect as an assumption by that party [here, Scott] of
the risk of loss or damage caused by the peril to be insured against.  (
Madison
,
at 85.)  The defendants say that para. 17A of the WMA was, like the subject
clause in
Ross Southward
, intended to benefit FCL, and that FCL did have
an insurable interest in the contents of the warehouse, contrary to the trial
judges holding.  I will attempt to deal with each of these arguments below.

Does a Warehouser have an
Insurable Interest in the Stored Goods?

[52]

It seems to me that this question was answered by the Supreme Court of
Canada in
Commonwealth.
As seen above, de Grandpré J. for the Court observed
that in the field of bailment in the widest sense, persons other than the
owner have been held to have insurable interests in the subject property
because of their special relationship with the property entailing [the]
possibility of liability.  (At 322-23.)  His Lordship cited various English and
Canadian cases but found it necessary to refer only to
Smith v. Stevenson
[1942] 1 D.L.R. 681 (Ont. C.A.).  I repeat here for convenience the
observations of de Grandpré J.:

... Although these judgments were pronounced on policies
issued to the bailee and not to the owner and all other interested parties, as
in the case at bar, I do not see that circumstance making any difference when
it comes to determining the existence or non-existence of an insurable interest
in a person who is not the owner of a property.

In all these cases, there existed
an underlying contract whereby the owner of the goods had given possession
thereof to the party claiming full insurable interest in them based on a
special relationship therewith. ... By recognizing in all tradesmen an
insurable interest
based on that very real possibility [of damage by one
tradesman to the property of another
], which itself has its source in the
contractual arrangements opening the doors of the job site to the tradesmen,
the
courts would apply to the construction field the principle expressed so long
ago in the area of bailment
.  [At 323-24; emphasis added.]

[53]

These comments are consistent with many venerable English and American
cases.  The
locus classicus
is
Waters et al. v. Monarch Fire and Life
Assurance Co.
[1843-60] All E.R. Rep 654 (Q.B.), where it was held that two
insurance policies taken out by the plaintiff warehousers were not limited to
the amount of their charges (for which they had a lien on the goods) but
extended to the whole amount of the loss.  The majority relied on an analogy
to trust, given that the goods had been entrusted to the bailee.
Waters
was adopted by the U.S. Supreme Court in
Phoenix Insurance Co. v. Eerie and
Western Transportation Co
. 117 U.S. 873 (1886).  More recently, the
principle was affirmed in England in
Hepburn v. A. Tomlinson
(Hauliers) Ltd
. [1966] 1 All E.R. 418 (H.L.), at 421 and in
Petroﬁna
(U.K.) Ltd. v. Magnaload Ltd
. [1983] 3 All E.R. 35 (Q.B.), at 40-3, where
the Court cited and agreed with
Commonwealth
.  See also Nicholas
Legh-Jones, John Birds, David C. Owen, eds.,
MacGillivray On Insurance Law
,
(10th ed., 2003) at §1-137; Norman Palmer,
Palmer on Bailment
(3d ed.,
2009) at §1-060 and ch. 39 generally; and ch. 4 of N. Palmer and E. McKendrick,
Interests in Goods
(2
nd
ed., 1998), by John Birds.

[54]

Obviously in this case, the warehouser was subject to the possibility
of liability  under the WMA.  I conclude that the trial judge erred in ruling
that FCL did not or could not be said to have an insurable interest in the
property that was destroyed by the fire.

[55]

Even if it were otherwise, this court has already held that the absence
of an insurable interest given to a tenant under the landlords insurance policy
is not determinative of the question of tort immunity.  In
North Newton
,
the lease in question provided expressly that no insurable interest would be
conferred on the tenant under the policies of insurance to be carried by the
landlord, and further that the landlords insurance would not cover any of the
tenants property.  Hall J.A. for the Court stated:

In my opinion, the fact that no insurable interest is given
to the tenant under the landlord's policy is not determinative.  That issue was
considered in the case of
Amexon Realty Inc. v. Comcheq Services Ltd
.
(1998), 37 O.R. (3d) 573, 155 D.L.R. (4th) 661 (C.A.).  That was a case in
which, as in the case at bar, the landlord was required to insure and the
tenant was obliged to contribute to the premiums.  The Ontario Court of Appeal
held that the insurer could not pursue a subrogated claim against the tenant. 
Reference was made to the Supreme Court of Canada trilogy.  On the question of
insurable interest, Goudge J.A. said this at 576:

It is true that the lease provides that the tenant has no
insurable interest under the landlord's policy.  While this provision would
presumably preclude the tenant from asserting a claim for his own loss under
that policy, it does not speak to the claim asserted by the appellant in this
case.
It is the bargain I have referred to rather than the tenant having an
insurable interest under the landlord's policy that is the basis upon which
this action is precluded
.

I agree with this reasoning.

It does not appear to me that the
clause stating the insurance of the landlord is not to cover property of the
tenant has much relevance in the circumstances of this case.  This case is
concerned with damage to the building.  [At paras. 36-7; emphasis added.]

I know of no reason in principle why similar reasoning would not extend
to the bailment context or to the case at bar.

Impairment of Standard of
Care?

[56]

With respect to the trial judges policy concerns regarding the
warehousers obligation to indemnify Scott for negligent acts, I must also,
with the greatest of respect, disagree.  First, I do not see any conflict between
a general covenant to indemnify given by a warehouser (in this case, by FCL at
para. 12 of the WMA), and insurance provisions such as para. 17A. 
Indeed one may see insurance covenants as a means of strengthening
indemnification obligations, which alone are only as strong as the
indemnifiers particular financial circumstances.  Furthermore, the obligation
of a negligent warehouser to indemnify its bailor for breaches of its duty of
care arises even without a provision such as para. 12.  It would make no commercial
sense to permit an indemnity provision to overwhelm or supersede an insurance
provision such as para. 17A ‒ the supervening covenant discussed
in
T. Eaton
.  As was stated in
Economical Mutual Insurance Co. v.
1072871 Ontario Ltd.
[1998] 20 R.P.R. (3d) 154 (Ont. Ct. J. (Gen. Div.)),
affd
(1999) 9 C.C.L.I. (3d) 224:

Counsel for the plaintiff further seeks to distinguish the
T.
Eaton
case on the basis that para. 8(1) of the lease before me contains a
provision requiring the tenant to keep the Landlord indemnified with respect to
any damage to the premises occasioned by the negligence of the tenant ...
whereas there is no such provision in the leases in the
T. Eaton
case.

I do not
accept this submission.  In my view para. 8(2) does not impose upon the tenant
any greater liability for fire caused by its negligence than exists in the
absence of such a provision ...

...

This [omitted quotation from
T.
Eaton
at 428] clearly indicates that even in the absence of a specific
provision requiring the tenant to indemnify for damage caused by its
negligence,
there is no doubt as to the liability of the tenant for a fire
caused by its negligence.  I therefore cannot see how the presence of a
provision such as para. 8(2) changes the effect of the landlords obligation to
insure
.  I note that para. 8(2) does not ... purport to override the
operation of the para. 8(1) [i.e., the covenant to insure].  In my view the
practical effect of the
T. Eaton
case is that
the presence in a lease
of a covenant on the part of the landlord to insure for fire, unless a clear
intention to the contrary is expressed, will result in the tenant being
protected from liability for negligently caused fires
.  I do not regard
para. 8(2) as expressing such a contrary intention.  [At paras. 11-3; emphasis
added.]

[57]

Nor can I agree on a more general level that the application of the
covenant to insure defence in the case at bar would make meaningless the
warehousers obligation to maintain the warehouse premises to the standard
specified in the
Warehouse Receipt Act
, or impair the duty of care
owed to Scott as the owner of the goods.  A similar argument was raised and
rejected in
Evans Products v. Crest Warehousing
[1980] 1 S.C.R. 83.  It did
not involve insurance but concerned the validity of a clause in a bail
agreement that limited the warehousers liability for loss or damage of the
stored goods to $50 per package unless a higher value was declared by the
owner.  The warehousers negligence caused a fire that damaged the goods and
the warehouser sought to rely on the limitation on its liability as a defence
to the owners claim for damages.  The owner argued that giving effect to this
limitation of liability would engender carelessness on the warehousers part,
thus contravening what was then s. 3(4)(b) of the
Warehouse Receipt Act
. 
(See now s. 2(4)(b).)  Various American authorities were referred to in
this regard, but the majority,
per
Mr. Justice MacIntyre, did not find
them persuasive.  In his words:

It is clear, in my opinion, that
a contractual limitation of liability does not impair the obligations to take
care declared in s. 14 of the Act.  That obligation is statutory and not
subject to modification by private contract.  Even if a limitation of liability
did have the effect of inducing carelessness on the part of the warehousemen it
would not impair the obligation.
It might very well impair performance but
the obligation remains untouched
and in the event of loss whatever the
consequential damage the responsibility of the warehouseman must depend upon
whether or not he met the obligation fixed upon him in s. 14.  [At 93;
emphasis added.]

[58]

In my view, the argument that an insurance clause such as para. 17A of
the WMA would impair the warehousers standard of care contrary to s. 2(4) of
the
Warehouse Receipt
Act is even weaker than the argument with respect
to the limitation of liability clause discussed in
Evans
, given the
specificity and importance of the insurance provisions.  As well, as FCL argues
in its factum, if the trial judge were correct, similar reasoning could apply
in any case where a party was obliged to insure for
its own
negligence. 
I know of no authority that would suggest such a requirement should be regarded
as contrary to public policy because it might encourage carelessness on the
insureds part.

Construction of Insurance
Provisions and Benefit

[59]

Finally, I turn to the wording of para. 17A and the issue of benefit.  I
note that at para. 201 of his reasons, the trial judge acknowledged that the
trilogy is generally recognized as standing for the proposition that in the
context of a commercial lease, a covenant to insure by a landlord should flow
to the benefit of a tenant unless that result would be inconsistent with
something in the lease itself.  (
North Newton
and
Madison
were
cited for this principle.)  The trial judge appeared to adopt, however, Scotts
contention that there was no language in the WMA suggesting an intention that
the property insurance taken out by Scott should benefit FCL.  (Para. 202.)  In
doing so, he focussed on the stipulation in the form of warehouse receipt that
the warehouser was not an insurer of the goods and that it was the owners
obligation to obtain insurance.  Such clauses, he reasoned, are simply a means
of stipulating that the warehouser does not accept the risk of loss to goods
which may arise other than as a result of its own fault.  As seen above, he
cited
Rose v. Borisko
for the proposition that a special relationship
must exist between the parties before the tort immunity principle will apply.

[60]

With respect, it appears the trial judge erred in failing to apply the
trilogy and
North Newton
, among other authorities, to the WMA. 
Paragraph 17A, like the insurance clauses in those cases, went much farther
than the terms of the receipt, which contained no relevant covenants regarding
insurance.  Paragraph 17A required Scott to maintain insurance of its property
and inventory within the warehouse and to
name FCL as an additional insured
under this primary coverage
.
The terms of the agreement itself were
to  prevail over those in Appendix C in the event of a conflict.

[61]

Assuming that the question remains one of interpretation, I acknowledge
that some of the decided cases are difficult to reconcile on the question
of what wording is necessary for the covenant to insure principle to result
in the barring of a subrogated claim.  (See the online article by Mr.
Nigel Kent,
Tort Immunity: Covenants to Insure and Waivers of
Subrogation
,
www.cwilson.com/publication/insurance/tort-immunity.pdf
.) 
Mr. Kent notes in particular a short oral judgment of this court delivered in
April 1980 in
Leung v. Takatsu
and reported at

[1992] 3
W.W.R. 129.  The better view seems to be, however, that the insertion of a
covenant
to insure (which was not present in
Rose v. Borisko
) on the part of
a bailor or landlord is generally regarded as intended for the benefit of the
bailee or tenant.  The wording of para. 17A in this case is not identical
to that of any of the cases to which we were referred, but is clearly analogous
to the wording in cases in which subrogated claims were disallowed.  As the
Court stated in
North Newton,
where there is in a lease a covenant by a
landlord [in this case bailor] to insure, the tenant [in this case warehouser]
should benefit from it unless there is something inconsistent with such a
result contained in the lease document [here the WMA].  (At para. 33.)

[62]

I see no inconsistent wording in the WMA, and indeed the parties
express acknowledgement that insurance obtained under para. 17A would respond
as primary coverage strengthens the case for tort immunity on FCLs part.  I
conclude that Scotts obligations under para. 17A were clearly intended for the
benefit of FCL.  Paraphrasing
Madison
, there would be no benefit to FCL
from the provision if it did not apply to a fire caused by FCLs beach of the applicable
standard of care.

[63]

In the result, I find that the trial judge did err in proceeding on the
basis that the various Canadian authorities discussed above were not applicable
to this case.  I would allow the appeal, grant a declaration that Scotts subrogated
claim against the defendants is barred, and dismiss the action.

[64]

Counsel may make written submissions regarding costs, if they wish, within
a reasonable time.

The Honourable Madam Justice
Newbury

I Agree:

The Honourable Mr. Justice Hall

I Agree:

The Honourable
Madam Justice Garson


